DETAILED ACTION
This is in response to Applicant’s reply dated 1/5/22.  Claims 1-3, 5-9, 11-15, and 17-19 have been examined.  Claims 4, 10, and 16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to claims 1, 7, and 13 is withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Buddhikot (WO 2019/125483; included in IDS) hereafter Bud.

Regarding Claim 1 (Currently Amended),
A load balancing method applied to a load balancing device, comprising: 

in response to a first connection establishing message, generating a first token information of a main connection of a Multi Path Transmission Control Protocol (MPTCP) session according to the first connection establishing message; wherein the first connection establishing message is configured to establish the main connection of the MPTCP session and is sent by a client device to the load balancing device via a first network interface [Bud: 0022; Fig. 3a illustrates a primary flow setup (i.e. MPTCP connection setup); 0056; in Fig. 3a, client 110 sends a SYN MP-CAPABLE (KEY-A) packet, as a request for setup of an incoming flow 115 to the load balancer 340-1; in response, the load balancer 340-1 creates a TCP table 380 having a single entry 381-1 corresponding to the primary flow 115, comprising a 5-tuple-1 375-1 (e.g. uniquely identifying this TCP subflow), and ID 370-1 of the backend 130-1 (bandend_1 370-1), and a token-b 392-1; the load balancer 340-1 also creates an MPTCP table 390 having a single entry 391, comprising the token-b 392-1, the ID 370-1 of the backend 130-1 (backend_1 370-1), and a key-b 391], 

and the first connection establishing message comprises a quintile information of the main connection [Bud: 0056; in response, the load balancer 340-1 creates a TCP table 380 having a single entry 381-1 corresponding to the primary flow 115, comprising a 5-tuple-1 375-1 (e.g. uniquely identifying this TCP subflow), and ID 370-1 of the ; the load balancer 340-1 also creates an MPTCP table 390 having a single entry 391, comprising the token-b 392-1, the ID 370-1 of the backend 130-1 (backend_1 370-1), and a key-b 391; the load balancer 340-1 sends as part of the incoming flow 115 in Step 11 a packet of SYN+MP_CAPABLE ( KEY-A, KEY-B) to the backend 130-1]; 

sending the first connection establishing message to a server device, and adding a corresponding relation between the first token information and the server device receiving the first connection establishing message into a preset first connection forwarding table [Bud: server device == backend; 0056; in response, the load balancer 340-1 creates a TCP table 380 having a single entry 381-1 corresponding to the primary flow 115, comprising a 5-tuple-1 375-1 (e.g. uniquely identifying this TCP subflow), and ID 370-1 of the backend 130-1 (bandend_1 370-1), and a token-b 392-1; the load balancer 340-1 also creates an MPTCP table 390 having a single entry 391, comprising the token-b 392-1, the ID 370-1 of the backend 130-1 (backend_1 370-1), and a key-b 391; the entry 391 corresponds to the MPTCP connection 321, which at this point comprises only the subflow 115 (corresponding to the entry 381-1); the load balancer 340-1 sends as part of the incoming flow 115 in Step 11 a packet of SYN+MP_CAPABLE ( KEY-A, KEY-B) to the backend 130-1]; 

adding a corresponding relation between the quintuple information of the main connection and the server device into a preset second connection forwarding table [Bud: 0055; the ordinary TCP connection tracking table is defined as <5-tuple, (backend_id, token-B)> and the MPTCP connection tracking table is defined as <token-B, (backend_id, key-B)>; when the primary flow arrives, we allocate a unique key/token and decide which backend the primary flow goes to using consistent hashing on the 5-tuple of the primary flow; in an exemplary embodiment, we add one entry to each table to record the necessary information]; and 

in response to a data message including the quintuple information of the main connection, and according to the quintuple information in the data message and the second connection forwarding table, sending the data message to the server device corresponding to the quintuple information of the main connection in the data message; wherein the data message is sent by the client device based on the main connection [Bud: 0057; a secondary flow 116 originates from Address A1 220-2, and the client sends (Step 13) a SYN+MP_JOIN (Token-B, R-A) packet (a request for set up of the secondary subflow) to the load balancer 340-1, which sends in step 14 a SYN+MP_JOIN (Token-B, R-A) packet to the backend 130-1 with the subflow 116; responsive to this packet, the load balancer 340 creates the entry 381-2 in the TCP table 380, comprising a 5-tuple-2 375-2 (e.g., uniquely identifying this TCP subflow), the backend_1 ID 370-1, and the token-b 392-1; the backend 130-1 responds to the client 110 in Step 15 using the SYN/ACK+MP_JOIN (HMAC-B, R-B) packet; the MPTCP connection 321 comprises the subflow 115 (corresponding to the entry 381-1) and the subflow 116 (corresponding to the entry 381-2); 0097; once the TCP subflows are set up and the TCP and MPTCP tables are also set up, then any subsequent communication for a TCP subflow is routed according to the TCP and MPTCP tables, such from the load balancer 340 to a corresponding backend 130 or from one load balancer to another; for instance, in block 702, the load balancer 340 receives a communication for a primary or secondary TCP subflow; if the communication is for a TCP subflow that is currently known (e.g., in the TCP and MPTCP tables) (block 703=Existing flow), then in block 704, the load balancer 340 routes the TCP subflow to a corresponding backend 130 or to another load balancer (LB) according to the TCP table 380 and MPTCP table 390; for a primary flow, one may use a 5-tuple (e.g., uniquely identifying the TCP subflow) to identify whether it is a new request; for a secondary flow, a toke (e.g., token-b) may be used]; and

in response to a second connection establishing message, and according to a second token information in the second connection establishing message and the first connection forwarding table, sending the second connection establishing message to the server device corresponding to the second token information; wherein the second connection establishing message is configured to establish a sub-connection of the MPTCP session and is sent by the client device to the load balancing device via a second network interface and the second token information is the first token information of the main connection to which the sub-connection belongs [Bud: 0057; Fig. 3b illustrates a secondary flow setup if the secondary flow request reaches a same load balancer; in this example a secondary flow 116 originates from Address A1 220-2, and the client sends (Step 13) a SYN+MP_JOIN (Token-B, R-A) packet (a request for set up of the secondary subflow) to the load balancer 340-1, which sends in step 14 a SYN+MP_JOIN (Token-B, R-A) packet to the backend 130-1 with the subflow 116;  the token-b 392-1; 0097; FIG. 3 also shows this routing for requests for new TCP subflows, as do blocks 747, 770, and 780 of FIG. 7; these figures and blocks would be similar for communications for the TCP subflows 115/116 once the TCP subflow has been set up]. 

Regarding Claim 2,
wherein generating the first token information of the main connection according to the first connection establishing message comprises: obtaining a key information of the server device by calculating according to the first connection establishing message; and obtaining the first token information by calculating according to the key information [Bud: Abstract; a backend determines whether a request by a client to set up a primary TCP subflow of an MPTCP connection already includes a key used to generate a token used to uniquely identify the MPTCP connection from other MPTCP connections 0055; when the primary flow arrives, we allocate a unique key/token and decide which backend the primary flow goes to using consistent hashing on the 5-tuple of the primary flow; 0101; the load balancer 340 in block 740, using the key, generates the unique token (e.g., token-b 392-1) and inserts (block 745) the token into the MPTCP table with the selected backend 340 and the key 395; 0032; we move the generation process of MPTCP connection identifier, e.g., key/token, to a load balancer, and extend the single connection tracking table in state-of-the-art load balancer designs to two connection tracking tables in exemplary embodiments: one table for ordinary TCP and the other 

Regarding Claim 3,
wherein sending the first connection establishing message to the server device comprises: adding the key information into the first connection establishing message, and sending the first connection establishing message added with the key information to the server device for the server device to establish a corresponding relation between the key information and the MPTCP session to which the main connection belongs [Bud: 0056; the load balancer 340-1 sends as part of the incoming flow 115 in Step 11 a packet of SYN+MP_CAPABLE ( KEY-A, KEY-B) to the backend 130-1; 0102; additional part(s) of the 3-way handshake are performed in block 747 to help setup the primary TCP subflow 315 with the selected backend 130-1]. 

Regarding Claim 5,
wherein the second connection establishing message comprises a quintuple information of the sub-connection, and after sending the second connection establishing message to the server device corresponding to the second token information according to the second token information in the second connection establishing message and the first connection forwarding table [Bud: 0057; Fig. 3b illustrates a secondary flow setup if the secondary flow request reaches a same load balancer; in this example a secondary flow 116 originates from Address A1 220-2, and the client sends (Step 13) a SYN+MP_JOIN (Token-B, R-A) packet (a request for set up of the secondary subflow) to the load balancer 340-1, which sends in step 14 a SYN+MP_JOIN (Token-B, R-A) packet to the backend 130-1 with the subflow 116; responsive to this packet, the load balancer 340 creates the entry 381-2 in the TCP table 380, comprising a 5-tuple-2 375-2 (e.g., uniquely identifying this TCP subflow), the backend_1 ID 370-1, and the token-b 392-1], 

the method further comprises: adding a corresponding relation between the quintuple information of the sub-connection and the server device into a preset third connection forwarding table [Bud: 0105; the load balancer 340 in block 763 looks in its MPTCP table 390 using the token 392 and gets the backend for this MPTCP connection 321; the load balancer 346 in block 765 inserts into the TCP table 380 (e.g., see entry 381-2) information uniquely identifying the secondary TCP subflow 316 (e.g., 5-tuple-2 375-2), identifying the backend (e.g., backend_1 370-1), and uniquely identifying the MPTCP connection 331 (e.g., token-b 392-1); in block 770, the load balancer 340 routes the request to the identified backend, in this case backend 130-1 determined using the identifier backend_1 370-1. This includes performing an additional part of 4-way handshake to help set up the secondary TCP subflow with the identified backend. See also step 14 of FIG. 3(b)]; and 

the method further comprises: in response to a data message including the quintuple information of the sub-connection, and according to the quintuple information in the data message and the third connection forwarding table, sending the data message to the server device corresponding to the quintuple information of the sub-any subsequent communication for a TCP subflow is routed according to the TCP and MPTCP tables, such from the load balancer 340 to a corresponding backend 130 or from one load balancer to another; for instance, in block 702, the load balancer 340 receives a communication for a primary or secondary TCP subflow; if the communication is for a TCP subflow that is currently known (e.g., in the TCP and MPTCP tables) (block 703=Existing flow), then in block 704, the load balancer 340 routes the TCP subflow to a corresponding backend 130 or to another load balancer (LB) according to the TCP table 380 and MPTCP table 390. For a primary flow, one may use a 5-tuple (e.g., uniquely identifying the TCP subflow) to identify whether it is a new request. For a secondary flow, a token (e.g., token-b) may be used. FIG. 3 also shows this routing for requests for new TCP subflows, as do blocks 747, 770, and 780 of FIG. 7]. 

Regarding Claim 6,
wherein the first connection establishing message comprises a quintuple information of the main connection; and obtaining the key information by calculating according to the first connection establishing message comprises: obtaining the key information by calculating according to the quintuple information of the main connection [Bud: 0054; we therefore decide to piggyback the key-B selected by the load balancer into the MP_CAPABLE option field similar to the ACK MP_CAPABLE packet; 0055; 0055; when the primary flow arrives, we allocate a unique key/token and decide which using consistent hashing on the 5-tuple of the primary flow]. 

Regarding Claims 7-9 and 11-12, which recite a load balancing device having the same claim limitations as those in claims 1-3 and 5-6 above, the same rationale of rejection as presented for claims 1-3 and 5-6 is applicable.

Regarding Claims 13-15, 17, and 19, which recite a load balancing system having the same claim limitations as those in claims 1-3 and 5-6 above, the same rationale of rejection as presented for claims 1-3 and 5-6 is applicable.

 Regarding Claim 18, 
wherein the server device is configured to, after receiving the first connection establishing message including the key information, send a response message including the key information to the client device [Bud: Fig. 3a; 0056; the backend 130-1 sends in Step 12 a returning flow (e.g., using DSR) 120 directly to the client 110; 0043; the primary flow is established first via a 3-way handshake with an MP_CAPABLE option, during which 64-bit keys of both sides are exchanged. The 3-way handshake is the following: Step 1, SYN+MP_CAPABLE (KEY-A) (e.g., indicating the client 110 wants to set up a TCP flow and supports MPTCP, and indicating the key, KEY-A, to be used on the client side to create a token); Step 2, SYN/ACK+MP-CAPABLE (KEY-B) (e.g., indicating the server 210 is ready to set up an MPTCP connection and indicating the ACK+MP_CAPABLE (KEY-A, KEY-B)]; and 

the client device is configured to obtain the second token information by calculating according to the key information [Bud: 0043; in order to add a secondary flow to this MPTCP connection, the client 110 sends (see Step 4) a SYN MP_JOIN packet with token-B; token-B is the most significant 32 bits of an SHA1 hash on key-B and it uniquely identifies this MPTCP connection on the server side]. 

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 11-12 of the Remarks section that Bud does not teach an additional table for the transmission of data message from the client device to the server device based on the established main connection.  As a result, Bud does not teach “adding a corresponding relation between the quintuple information of the main connection and the server device into a preset second connection forwarding table ….”
Examiner’s Response:
Applicant acknowledges on page 12 of the Remarks section that Bud describes “TCP table being used to decide which backend the primary flow goes to and to identify a primary flow, and that the MPTCP table is used to route the secondary flows and to 
Now considering the limitation referenced above, Bud teaches a corresponding relationship MPTCP table has with quintuple information of the main connection and the server.  Token-B provides the basis of a corresponding relationship between TCP table <5-tuple, (backend_id, token-B)> and MPTCP table <token-B, (backend_id, key-B)> [Bud: 0055-56].  In other words, the 5-tuple and backend_id (i.e. the quintuple information of the main connection and the server device) in TCP table have a corresponding relationship with MPTCP table via token-B, thus teaching the claim limitation at issue above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468